         Case 4:21-mj-00012-JTK Document 9 Filed 01/22/21 Page 1 of 2




                    UNITED STATES DISTRICT COURT
                    EASTERN DISTRICT OF ARKANSAS
                          CENTRAL DIVISION

UNITED STATES OF AMERICA

VS.                           4:21-mj-00012-JTK-11

PETER FRANCIS STAGER


                           ORDER OF DETENTION

      On January 22, 2021, the Court conducted a detention hearing for Defendant

Peter Francis Stager (“Mr. Stager”). Mr. Stager is charged in a Criminal Complaint

filed in the District of Columbia with civil disorder, in violation of 18 U.S.C. §

231(a). For the reasons stated on the record at the conclusion of the hearing and in

this Order, the Court concludes that Mr. Stager must be detained.

      After carefully considering all of the factors in 18 U.S.C. § 3142(g), the Court

made detailed findings from the bench to support its decision that:          (1)   the

Government had proved by clear and convincing evidence that Mr. Stager poses a

danger to the community; and (2) if Mr. Stager were released, no condition or

combination of conditions the Court could impose would reasonably assure the

safety of the community. As a result, Mr. Stager must be detained.

      Mr. Stager is committed to the custody of the United States Marshal or a

designated representative for confinement in a corrections facility separate, to the

extent practicable, from persons awaiting or serving sentences or held in custody
         Case 4:21-mj-00012-JTK Document 9 Filed 01/22/21 Page 2 of 2




pending appeal. He must be afforded a reasonable opportunity to consult privately

with defense counsel. On order of a United States Court or on request of an attorney

for the Government, the person in charge of the corrections facility must deliver him

to the United States Marshal for a court appearance.

      IT IS SO ORDERED this 22nd day of January 2021.



                                       __________________________________
                                       UNITED STATES MAGISTRATE JUDGE




                                         2
